                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


MARIANIST PROVINCE OF THE UNITED )
STATES and ST. JOHN VIANNEY HIGH )
SCHOOL, INC.,                    )
                                 )
            Plaintiffs,          )                    No. 4:17-CV-805 RL W
                                 )
      v.                         )
                                 )
CITY OF KIRKWOOD,                )
                                 )
            Defendant,           )
                                 )
and                              )
                                 )
BOARD OF ADJUSTMENT OF THE       )
CITY OF KIRKWOOD,                )
                                 )
            Respondent.          )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants' Bill of Costs (ECF No. 104). Defendants

ask for $7,512.47 in costs for fees of the clerk ($400), fees for printed or electronically recorded

transcripts necessarily obtained for use in this case ($6,879.05), and fees for witnesses ($233.42).

In response, Plaintiffs argue that Defendants improperly requested costs for both stenographic and

videography services, which is not authorized by 28 U.S.C. §1920(2) and Fed. R. Civ. P. 54(d)(2).

Plaintiffs ask the Court to deduct the cost of videography for Michael Loy et' s deposition in the

amount of $1,158.75 from the requested $7,512.47.


       In response, Defendants contend they took Mr. Loy et' s deposition via video because he

was the primary witness for Vianney, having made all the decisions regarding the renovations of

the baseball field and having provided a lengthy affidavit in support of Plaintiffs' motion for
summary judgment. (ECF No. 116 at 3). Defendants assert Mr. Loyet's credibility was at issue

and the jury needed to observe his demeanor if this case went to trial.        Defendants claim they

would have used the video deposition for cross-examination even if Plaintiffs called Mr. Loyet

during their case in chief, and Defendants needed the stenographic transcription for the cross

motions for summary judgment. (ECF No. 116 at 3).


        28 U.S.C. § 1920(2) allows "(t)ees for printed or electronically recorded transcripts

necessarily obtained for use in the case." Defendants note that the Eighth Circuit has concluded

"that § 1920(2) permits taxation of costs for both printed and electronically recorded transcripts of

the same deposition as long as each transcript is necessarily obtained for use in a case." Stanley v.

Cottrell, Inc., 784 F.3d 454, 467 (8th Cir. 2015). In Stanley, the plaintiff "present[ed] no argument

that any written or electronically recorded transcript of the same deposition was unnecessarily

obtained for use in this case." Id. The Eighth Circuit affirmed the district court's cost award for

both printed and electronically recorded transcripts. Id.


       Here, the Court holds that the $1,158.75 cost for videography services is not recoverable.

Plaintiffs indicate that Mr. Loy et would have been available for trial. Defendants would have been

able to test Mr. Loyet's credibility at trial, and his video testimony by deposition was not necessary.

Rather, Defendants merely made a tactical decision to record Mr. Loyet's testimony by

videography in case it would advance their case. The Court holds that Defendants' strategic basis

for video recording Mr. Loy et' s deposition does not provide a basis for recovery of videography

costs under 28 U.S.C. § 1920. Therefore, the Court denies the cost for those services. See Tanner

v. City of Sullivan, No. 4:11-CV-1361 NAB, 2013 WL 3287168, at *4 (E.D. Mo. June 28, 2013)

(denying Plaintiffs' request for costs for the videographer for failure to show entitlement to costs

under 28 U.S.C. §1920).

                                                   2
•


           Accordingly,


           IT IS HEREBY ORDERED that Defendants' Bill of Costs (ECF No. 104) is GRANTED,

    in part, and DENIED, in part.     The Court awards Defendants their costs in the amount of

    $6,353.72.


           Dated this 31st day of January, 2020.


                                                       ~~
                                                   ~L.WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                     3
